280 S.W.3d 633 (2008)
STATE of Missouri, Respondent,
v.
Clarence D. WHITE, Appellant.
No. WD 69101.
Missouri Court of Appeals, Western District.
December 30, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 3, 2009.
Application for Transfer Denied May 5, 2009.
Dan McPherson, Jefferson City, MO, for Respondent.
Kent Denzel, Columbia, MO, for Appellant.
*634 Before: VICTOR C. HOWARD, Presiding Judge, JOSEPH M. ELLIS, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Clarence White appeals from a judgment entered in the Circuit Court of Miller County convicting him of one count of first degree assault, § 565.050, and one count of child abuse, § 568.060. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).